USCA4 Appeal: 21-4548      Doc: 37         Filed: 12/15/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4548


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JOSHUA JESSIE WHITE,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Elkins. Thomas S. Kleeh, Chief District Judge. (2:19-cr-00013-TSK-MJA-1)


        Submitted: December 12, 2022                                Decided: December 15, 2022


        Before AGEE and THACKER, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.


        ON BRIEF: Harry A. Smith III, JORY & SMITH, L.C., Elkins, West Virginia, for
        Appellant. Stephen D. Warner, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Elkins, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4548      Doc: 37          Filed: 12/15/2022     Pg: 2 of 3




        PER CURIAM:

               Joshua Jessie White seeks to appeal the 160-month sentence imposed following his

        guilty plea to possession with intent to distribute methamphetamine, in violation of

        21 U.S.C. § 841(a)(1), (b)(1)(B), and possession of a firearm in furtherance of a drug

        trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). White’s counsel filed a brief

        pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that there are no

        meritorious issues for appeal but questioning whether the district court abused its discretion

        by applying a four-level enhancement when calculating White’s advisory Sentencing

        Guidelines range. White did not file a pro se supplemental brief after being notified of his

        right to do so. After we directed the Government to file a response brief, it moved to

        dismiss the appeal as barred by White’s waiver of the right to appeal included in the plea

        agreement.

               Where, as here, the Government seeks to enforce an appeal waiver and White has

        not alleged a breach of the plea agreement, we will enforce the waiver if it is valid and the

        issue raised on appeal falls within the waiver’s scope. United States v. Boutcher, 998 F.3d

        603, 608 (4th Cir. 2021). White does not contest that he knowingly and intelligently

        waived his right to appeal, see United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010),

        and our review of the plea hearing leads us to conclude that the waiver is valid and

        enforceable. White’s challenge to the calculation of his advisory Guidelines range falls

        squarely within the waiver’s scope, and we have reviewed the record in accordance with

        Anders and have identified no potentially meritorious issues that would fall outside the

        scope of the waiver. Accordingly, we grant the Government’s motion to dismiss White’s

                                                      2
USCA4 Appeal: 21-4548       Doc: 37         Filed: 12/15/2022     Pg: 3 of 3




        appeal as to all issues within the waiver’s scope and affirm the remainder of the district

        court’s judgment.

               This court requires that counsel inform White, in writing, of the right to petition the

        Supreme Court of the United States for further review. If White requests that a petition be

        filed, but counsel believes that such a petition would be frivolous, then counsel may move

        in this court for leave to withdraw from representation. Counsel’s motion must state that

        a copy thereof was served on White. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.


                                                                               DISMISSED IN PART,
                                                                               AFFIRMED IN PART




                                                      3